REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 13-18, and 20, are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/remarks filed 4/2/21 were found persuasive to overcome the prior art of record which - fails to teach real-time detection of a fetal triglyceride level to generate a maternal nutrition plan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/E.V.J./Examiner, Art Unit 3715                                                                         May 24, 2021                                                                                                                               




/MALINA D. BLAISE/Primary Examiner, Art Unit 3715